DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application was filed on 11/29/2021 and claims priority to non-provisional U.S. Application No. 16/543,341 filed 08/16/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “plurality of filler materials within the thermal gel”. This language is indefinite, because there are two distinct meanings. First, this language could require a plurality of filler materials of different types. Alternatively, this language could require a plurality of filler material of a single type. For the purpose of this Office Action, the Office has adopted the second interpretation. The Office further notes that claim 2 is indefinite based on its dependence from claim 1 and because it contains similar language.  Claims 3-6 are indefinite based at least on their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20200319416 A1), hereafter Patel, in view of Nakamura et al. (US6396701B1), hereafter Nakamura, in further view of Matayabas, Jr. et al. (US6841867B2), hereafter Matayabas.
Regarding claim 1, Patel discloses a method for manufacturing an optical assembly (Fig. 1A-1C; Title), comprising: affixing (Fig. 1A element unlabeled solder bumps) a first micro-device (Fig. 1A element 140a) to a sub-mount (Fig. 1A element 110) for the optical assembly (Fig. 1A element 100), wherein the first micro-device comprises components ([0026]); affixing (Fig. 3A element 130) a lid (Fig. 3A element 213) to the sub-mount (Fig. 3A element 110), wherein the lid is disposed over the first micro-device (Fig. 3A element 140a and 213) and thermal interface material between the first micro-device and the lid (Fig. 3A element 160a). Patel does not explicitly disclose that a constriction gap is formed between the lid and the first micro-device, wherein the lid further comprises a dispense channel coupling a top surface of the lid with a bottom surface of the lid, wherein the dispense channel is fluidly connected to a gel groove on the bottom surface of the lid, and wherein the constriction gap is formed between the lid and the first micro-device; and dispensing a thermal gel in the dispense channel of the lid wherein the thermal gel flows through the dispense channel to fill the gel groove, wherein a plurality of filler materials within the thermal gel prevent dispersion of the thermal gel to the components. However, Nakamura discloses the lid (Fig. 2 element 16a) comprises a dispense channel coupling a top surface of the lid with a bottom surface of the lid (Fig. 2 element 22), wherein the dispense channel is fluidly connected to a thermal interface material groove formed on the bottom surface of the lid (Figs. 2 and 4 element 20), and wherein the lid is disposed over the first micro-device forming a constriction gap between the lid and the first micro-device (Fig. 4 element 42); and a thermal interface material (col. 4 ll. 18-27) disposed within the thermal interface material groove (Fig. 4 element 20), wherein the thermal interface material comprises a plurality of filler materials preventing dispersion of the thermal interface material to the components (Fig. 4 element 46). The advantage is to allow for efficient heat removal from the micro-devices even when there are dimensional or positional differences between components (col. 4 ll. 18-27). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Patel with wherein the lid comprises a dispense channel coupling a top surface of the lid with a bottom surface of the lid, wherein the dispense channel is fluidly connected to a thermal interface material groove formed on the bottom surface of the lid, and wherein the lid is disposed over the first micro-device forming a constriction gap between the lid and the first micro-device; and a thermal interface material disposed within the thermal interface material groove, wherein the thermal interface material comprises a plurality of filler materials preventing dispersion of the thermal interface material to the components as disclosed by Nakamura in order to allow for efficient heat removal from the micro-devices even when there are dimensional or positional differences between components. Neither Patel nor Nakamura disclose the thermal interface material is a thermal gel with filler material. However, Matayabas discloses a thermal interface material comprising thermal gel with fillers (Abstract). The advantage is improved thermal performance compared to other thermal interface materials (col. 2 ll. 40-45). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Patel in view of Nakamura with a thermal interface material comprising thermal gel with fillers as disclosed by Matayabas in order to provide improved thermal performance and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Nakamura further discloses the plurality of filler materials comprises a plurality of micro-beads, wherein the micro-beads comprise a diameter larger than a measure of the constriction gap between the gel groove and the first micro-device (col. 4 ll. 7-17).
Regarding claim 3, Nakamura further discloses during the dispensing of the thermal gel, a subset of the plurality of micro-beads forms a barrier at the constriction gap, wherein the barrier prevents the dispersion of the thermal gel onto the components (col. 4 ll. 7-17 & 28-33).
Regarding claim 4, Patel further discloses the thermal interface material comprises materials to conduct heat form the first micro-device to the lid for heat dispersion via the lid ([0028])1.
Regarding claim 5, Patel further discloses affixing a second micro-device to the sub-mount prior to affixing the lid (Fig. 1A element 140b); dispensing a second thermal interface material on a surface of the second micro-device (Fig. 1A element 160b); and wherein the lid is further disposed over the second micro-device and the second thermal interface material (Fig. 3A element 212). Furthermore, Matayabas, for the same reasons outlined above, discloses a thermal interface material comprising thermal gel with fillers (Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Nakamura in further view of Matayabas, as applied to claim 5 above, in further view of Fain et al. (US20170287807A1), hereafter Fain.
Regarding claim 6, Patel in view of Nakamura in further view of Matayabas do not explicitly disclose the lid further comprises a separation section between a section of the lid disposed over the first micro-device and the second micro-device, wherein the separation section prevents heat transfer between the first micro-device and the second micro-device via the lid. However, Fain discloses the lid further comprises a separation section between a section of the lid disposed over the first micro-device and the second micro-device (Fig. 5 element 54), wherein the separation section prevents heat transfer between the first micro-device and the second micro-device via the lid (Implicit; 54 is referred to as a “divider column” separating the chips. Furthermore, basic principles would require the heat to flow through the thermal vias to the central heat spreader as opposed to through the divider since both chips will be at a higher temperature than the heat spreader in operation). The advantage is to separate the micro-devices ([0035]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Patel in view of Nakamura in further view of Matayabas with the lid further comprises a separation section between a section of the lid disposed over the first micro-device and the second micro-device, wherein the separation section prevents heat transfer between the first micro-device and the second micro-device via the lid as disclosed by Fain in order to separate the micro-devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828          
12/16/2022                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that Nakamura also teaches this limitation at col. 4 ll. 18-34 and Matayabas also discloses the limitation at col. 7 ll. 35-46.